Citation Nr: 1308597	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-29 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to chemicals and/or herbicide agents.

2.  Entitlement to service connection for prostate cancer, to include as a result of exposure to chemicals and/or herbicide agents.

3.  Entitlement to service connection for hematuria, to include as a result of exposure to chemicals and/or herbicide agents.

4.  Entitlement to service connection for hypercholesterolemia, to include as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus type II.

8.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case. 

The issues of entitlement to service connection for: 1) diabetes mellitus type II; 2) coronary artery disease; 3) peripheral neuropathy of the bilateral upper extremities; 4) peripheral neuropathy of the bilateral lower extremities; and 5) hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prostate cancer first manifested many years after service separation and is not causally or etiologically related to active military service, to include exposure to herbicide agents and/or toxic chemicals.

2.  By competent medical opinion, hematuria is a consequence of the Veteran's prostate cancer and is not an independent medical condition; thus, it is not a disability for VA compensation purposes.  

3.  Hypercholesterolemia is a laboratory finding which reflects elevated cholesterol; it is not a disease for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2012).

2.  Hematuria is not a disability for which compensation may be granted and, as such, service connection is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).   

3.  Hypercholesterolemia is not a disability for which compensation may be granted and, as such, service connection is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the April 2008 and June 2008 notice letters sent prior to the initial denial of the claims, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, the information and evidence that he was to provide, and the information and evidence that VA would attempt to obtain on his behalf.  In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits for the claimed disorders, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, which satisfied Dingess notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

In addition to the April 2008 and June 2008 notice letters, the Veteran was provided with a copy of the rating decision, the Statement of the Case, and the Supplemental Statement of the Case, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered.  

Regarding VA's duty to assist in claims development, the Board notes that the claims file contains all available evidence pertinent to the claims.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to the claims and the record contains sufficient evidence to make a decision on the claims.  The complete service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claims have been obtained or otherwise submitted.  There are no additional treatment records found in the Veteran's Virtual VA file.  

Also, the Veteran underwent a VA medical examination in December 2009 in connection with the claims.  The VA medical examiner performed a thorough interview and physical evaluation of the Veteran and reviewed the claims folder.  Consequently, the VA medical examiner was adequately informed of the Veteran's relevant medical history, to include past and current symptomatology, and reported exposure to chemical agents in service.  The VA medical examiner provided a sound rationale for the medical opinion.  For these reasons, the Board finds that the medical examination report is adequate and no further medical examination or medical opinion is needed.  

Although the RO attempted to verify the Veteran's account of having been exposed to herbicide agents while stationed at Fort McClellan, Alabama, the efforts were unsuccessful.  A Formal Finding on a Lack of Information Required for Verification of Exposure to Herbicides was made in September 2008.  

Neither the Veteran nor the representative has made the RO or the Board aware of any notice defect or any additional evidence relevant to the appeal that needs to be obtained.  Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all of the evidence in this case.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's claimed prostate cancer is a "chronic disease" listed under 38 C.F.R. § 3.309(a) as a malignant tumor; therefore, 38 C.F.R. § 3.303(b) applies to that disability.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Hematuria and hypercholesterolemia, on the other hand, are not listed as a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to those disabilities.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including prostate cancer.  38 C.F.R. § 3.309(e). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

Service Connection for Prostate Cancer

The Veteran seeks entitlement to service connection for prostate cancer.  At the outset, there is ample evidence of record showing that the Veteran is currently diagnosed with prostate cancer, which is enumerated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Treatment records also show that the Veteran was first diagnosed with prostate cancer in June 2007, approximately thirty three years after separating from active service.  See June 2007 private urology consult note.  The diagnosis was initially suspected when the Veteran demonstrated an elevated prostate-specific antigen (PSA) of 6.7 in May 2007 and a biopsy was ordered.  Although the Veteran had previously demonstrated elevated PSA in 2004, as well as some urinary urgency and frequency with discomfort in the right lower abdomen at that time, the prostate biopsy performed in 2004 showed no evidence of cancer.  See June 2004 private urology treatment note and September 2004 private urology consult note.

Upon review, the Board finds that the record presents no basis to grant service connection for prostate cancer either on a direct basis or on a presumptive basis as a chronic disease.  The Veteran's service treatment records do not show complaints, diagnosis, or treatment of prostate cancer.  As indicated above, the first diagnosis of prostate cancer is shown in 2007 with treatment for complaints potentially related to the condition no earlier than 2004, also many years after service.  There is no competent or probative evidence showing that prostate cancer had its onset during active service or was manifested to a compensable degree within one year after service separation.  The Veteran himself has acknowledged that prostate cancer manifested many years after service separation and contends that it was causally related to in-service herbicide exposure and/or chemical exposure.  See handwritten statement on the April 2008 VCAA Notice Response and handwritten letter received by VA in June 2010.  Therefore, the Board will now consider whether the record shows that the Veteran was exposed to herbicide agents and/or chemicals during active service, as he contends.    

In this case, the Veteran does not contend and the evidence does not otherwise show that he was stationed in the Republic of Vietnam at any time during active service.  Instead, he asserts that he was exposed to herbicide agents and/or toxic chemicals while receiving training for the military occupational specialty of decontaminant equipment helper and operator while stationed at Fort McClellan in Alabama.  

The Veteran's service personnel records show that he received training for a period of eight weeks from March 1971 to April 1971 at the U.S. Army School/Training Center at Fort McClellan for the military occupational specialty of chemical operator apprentice.  The Veteran is competent to report generally that he was exposed to herbicide agents and various chemicals while receiving training at Fort McClellan in Alabama.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

After reviewing the record, the Board finds that the weight of the evidence is against finding that the Veteran was exposed to herbicide agents in service.  After the RO requested that the Compensation and Pension staff review the Department of Defense inventory of herbicide operations to determine whether herbicide agents were used at Fort McClellan, Alabama, the June 2008 response was that a review of a listing of herbicide use and test sites outside of Vietnam provided by the Department of Defense did not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at Fort McClellan, Alabama.  The Veteran's service personnel records also contain no evidence of in-service herbicide exposure, and a formal finding on the lack of information required to verify exposure to herbicides (Agent Orange) was made in September 2008.  As the Department of Defense likely has an accurate list of locations where herbicide operations were used, the Board finds this evidence to be particularly credible and of significantly greater probative value than the Veteran's unsupported lay assertion, which was first made when filing a claim with VA for disability compensation benefits.      

The Board recognizes that the Veteran submitted copies of a 2006 article entitled "Health Status of Army Chemical Corps Vietnam Veterans Who Sprayed Defoliant in Vietnam" in support of the claim.  Upon review of the article, it is noted that a health survey was conducted to determine the long-term health consequences of Agent Orange exposure among Army Vietnam veterans who were occupationally exposed to the herbicide while handling and spraying herbicides in Vietnam.  The article states that Army personnel who were on active duty between 1971 and 1974 with a military occupational specialty code indicating chemical operations, as well as class rosters of Army personnel who attended the Army Chemical School in Fort McClellan, Alabama, during the Vietnam era from 1964 to 1973 were among those identified as potential study subjects for the Army Chemical Corps Study.  The Veteran additionally submitted a letter showing that he was asked to participate in the study in March 1999.   

However, the submitted article notes that the study group was comprised of men whose permanent tour of duty included service in Vietnam reflecting any chemical operation duties between July 4, 1965 and March 28, 1973.  The comparison group, on the other hand, was comprised of non-Vietnam veterans with men who had similar characteristics of the Vietnam group regarding the branch of service, time period of service, and military occupation but did not have permanent tours of duty in Vietnam.  As this Veteran is not shown to have had Vietnam service, he would have been considered part of the comparison group, not the study group.  Significantly, the article reads that information on the veterans' military and civilian occupational exposures were obtained from the veterans themselves using a computer-assisted telephone interview.  The authors of the study noted that reliance on self-reported data for health outcomes, as well as potential selection bias, were limitations and/or of concern in the survey.  Although the article notes that exposure to herbicides was assessed by analyzing serum specimens from a sample of 897 veterans for dioxin, there is no indication in the record that any of those samples was obtained from the Veteran or that the Veteran has ever showed any physiological signs of herbicide exposure.  Furthermore, in the follow-up Questions and Answers letter sent to veterans who participated in the study, it was explained that the results of the study were being reviewed by the National Academy of Sciences Institute of Medicine Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides for inclusion in the next "Veterans and Agent Orange" report.  There was no indication that the study results would be reviewed to consider the effects of potential herbicide exposure on non-Vietnam veterans.  Therefore, in consideration of the foregoing, the Board finds that the article is not sufficiently competent or probative to show that this particular Veteran was exposed to herbicide agents during service.      

The Board also observes that the Veteran submitted an article entitled "Surge in Vietnam veterans' claims puzzles VA" and circled portions of the article pertaining to the development of various conditions such as prostate cancer many years after service.  However, the article focuses on veterans who served in Vietnam and identifies prostate cancer as an illness that has been linked statistically to the herbicide Agent Orange, which was noted to have been widely used in Vietnam.  As stated above, the Veteran, in this case, did not serve in Vietnam.  Therefore, the article is not competent or probative evidence to support for the allegation of in-service herbicide exposure. 

The Board also notes that the Veteran has provided inconsistent statements regarding alleged mustard gas exposure.  For example, on the VA Form 21-526, the Veteran checked "No" when asked if he was exposed to mustard gas; however, on the December 2008 VA Form 21-4138 and the July 2009 VA Form 9, the Veteran listed mustard gas among other chemicals to which he was allegedly exposed at Fort McClellan.  Due to the inconsistencies, the Board does not find the Veteran's assertion that he was exposed to mustard gas to be credible. 

Nonetheless, when the Veteran underwent a VA medical examination in December 2009, the VA medical examiner considered the Veteran's account of having been exposed to various chemicals at Fort McClellan such as nerve gas, mustard gas, sarin gas, nuclear warfare and radio, smoke operations, and other chemicals as credible.  After considering the in-service exposure as reported by the Veteran, performing a thorough interview and examination of the Veteran, and reviewing the relevant medical history as documented in the claims file, the VA medical examiner opined that the Veteran's prostate cancer was less likely as not caused by or a result of chemicals such as nerve gas, mustard gas, sarin gas, nuclear warfare and radio, and smoke operations.  In providing rationale for the opinion, the VA medical examiner noted that a search of the medical literature produced no evidence of a causal association between the Veteran's prostate cancer and the identified chemical substances.  The VA medical examiner has medical expertise, had adequate facts and data on which to base his medical opinion, and supported the medical opinion with adequate rationale.  There is no other competent medical opinion of record.       Therefore, the Board affords it great probative value.  

The Board recognizes that the Veteran has asserted that a causal relationship exists between his prostate cancer and in-service herbicide exposure and/or chemical exposure; however, as a lay person, he lacks the requisite medical training and credentials to render a competent medical opinion regarding the cause or etiology of prostate cancer.  See Jandreau, 492 F.3d at 1377, n. 4 (layperson not competent to identify a condition where it is not simple, for example, a form of cancer). Therefore, the Veteran's opinion is afforded significantly less probative value than the December 2009 VA medical opinion.

The Board has further considered the argument advanced by the Veteran's representative in the January 2013 Appellant's Brief wherein the representative wrote that the training area at the Former U.S. Army Chemical School at Fort McClellan had been contaminated with radioactive chemical waste and the base had been closed and turned over to the State of Alabama for clean-up of such waste.  The representative also included language from a bill introduced in the House of Representatives in May 2011 entitled the "Fort McClellan Health Registry Act."  Although this argument (i.e., that the Veteran was exposed to radioactive waste at Fort McClellan) had not been advanced prior to submission of the January 2013 Appellant's Brief, the Board finds that no further development is necessary with respect to the Veteran's claimed prostate cancer.  The VA medical examiner considered the Veteran's report of being exposed to radioactive chemicals at the VA medical examination and used "radioactive" as a search term when conducting the search for medical literature on the causal association between prostate cancer and various chemicals.  As stated above, the VA medical examiner found no such evidence in the medical literature.  Therefore, the VA medical opinion adequately addresses the theory for entitlement regarding exposure to radioactive chemical waste as it relates to the Veteran's prostate cancer and no further development or medical opinion is warranted with respect to the claim.  

Thus, while the Veteran is currently diagnosed with prostate cancer, it first manifested more than three decades after the Veteran's separation from active service.  There is no competent, probative or credible evidence of exposure to herbicide agents provided in the record.  The competent medical opinion evidence of record does not link the Veteran's prostate cancer to his period of active military service, to include exposure to various toxic and/or radioactive chemicals.  Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, and service connection for prostate cancer is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Hematuria

The Veteran seeks entitlement to service connection for hematuria.  Hematuria is defined as blood in the urine.  See Dorland's Illustrated Medical Dictionary 827 (30th ed. 2003).  The December 2009 VA medical examiner wrote that the Veteran's hematuria was "a consequence of the Veteran's prostate cancer and not an independent medical condition."     

As hematuria is shown to be a consequence and/or symptom of nonservice-connected prostate cancer and not an independent medical disability, disability benefits are not warranted for hematuria.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hematuria, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for Hypercholesterolemia

The Veteran claims that he is entitled to service connection for hypercholesterolemia, primarily on the basis that it is secondary to diabetes mellitus type II.  Although the Veteran's claimed diabetes mellitus is being remanded for additional evidentiary development for reasons explained below, entitlement to service connection for hypercholesterolemia is not dependent on the outcome of such development and the Board may proceed with appellate review.  

Hypercholesterolemia is defined as "excessive cholesterol in the blood." Dorland's Illustrated Medical Dictionary 880 (30th ed. 2003).  Elevated cholesterol is a laboratory test result and not, in and of itself, a disability.  See 61 Fed. Reg. 20,440 (May 7, 1996); see also Martinak v. Nicholson, 21 Vet.App. 447, 451 (2007) (Court lacks jurisdiction to review which disabilities the Secretary has chosen to include in the rating schedule).  Hypercholesterolemia is not shown to be reflective of a chronic, acquired disability for VA compensation purposes.  As such, disability benefits are not available for hypercholesterolemia.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 141 (1992).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypercholesterolemia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer is denied.

Service connection for hematuria is denied.

Service connection for hypercholesterolemia is denied.  


REMAND

In the January 2013 Appellant's Brief, the Veteran's representative asserted that the Veteran received training in chemical warfare in an area of the base at Fort McClellan that has been found to have been contaminated with radioactive chemical waste.  While the Veteran had generally asserted that he was exposed to chemical agents at Fort McClellan as part of his training, he had not previously indicated that the base was contaminated with radioactive waste.  The Board observes that the December 2009 VA medical examiner noted that the medical literature suggested that an association between diabetes mellitus and radioactive exposure may exist depending on the dosage.  However, no development has been accomplished regarding this particular theory of entitlement - i.e., exposure to radioactive waste contamination at Fort McClellan.  In light of the foregoing, the Board finds that a remand for additional development is warranted.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record, as part of non-adversarial administrative adjudication process). 

Regarding the Veteran's coronary artery disease, peripheral neuropathy of the upper and lower extremities, and hypertension, the Veteran asserts that these disabilities are secondary to diabetes mellitus type II.  Also, in the December 2009 VA medical examination report, the VA medical examiner opined that the claimed disabilities were complications of the Veteran's diabetes.  In consideration of the foregoing, the Board finds that the claims are inextricably intertwined with the Veteran's service connection claim for diabetes mellitus type II and must be remanded pending the outcome of the Veteran's diabetes mellitus claim.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

1.  The Agency of Original Jurisdiction should consider the Veteran's recent assertion that he was exposed to radioactive waste while receiving training at Fort McClellan in Alabama, which caused him to develop diabetes mellitus type II, and should accomplish any development deemed necessary.  

2.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and the representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


